Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 1 of 22 Page ID #:1159




   1 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
       REBECCA A. PETERSON (241858)
   2 rapeterson@locklaw.com
       100 Washington Avenue South, Suite 2200
   3 Minneapolis, MN 55401
       Telephone: (612) 339-6900
   4 Facsimile: (612) 339-0981

   5 [Additional Counsel on Signature Page]

   6 Attorneys for Plaintiffs

   7

   8
                           UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
  10
        JENNIFER REITMAN and CAROL            )   Case No. 2:18-CV-01736-DOC-JPR
  11    SHOAFF, individually and on behalf    )
        of a class of similarly situated      )
  12    individuals,                          )
                                              )   PLAINTIFFS’ NOTICE OF
  13                Plaintiffs,               )   MOTION AND MOTION FOR
                                              )   LEAVE TO FILE THEIR THIRD
  14    v.                                    )   AMENDED CLASS ACTION
                                              )   COMPLAINT PURSUANT TO FED.
  15    CHAMPION PETFOODS USA,                )   R. CIV. P. 16(b)(4) AND 15(a)(2);
        INC. and CHAMPION PETFOODS            )   MEMORANDUM OF POINTS AND
  16    LP,                                   )   AUTHORITIES
                                              )
  17                Defendants.               )
                                              )   Judge: Hon. David O. Carter
  18                                          )   Ctrm: 9th Floor, 9D
                                                  Hearing Date: April 22, 2019
  19                                              Hearing Time: 8:30 a.m.

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 2 of 22 Page ID #:1160




   1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

   2        PLEASE TAKE NOTICE that on April 22, 2019, at 8:30 a.m., or as soon as
   3 the matter may be heard, in the courtroom of the Honorable David O. Carter, Ronald

   4 Reagan Federal Building, United States Courthouse, 411 West Fourth Street, Santa

   5 Ana, CA, 92701, 9th Floor, Courtroom 9D, Plaintiffs will and hereby do move the

   6 Court for leave to file a Third Amended Class Action Complaint pursuant to Fed. R.

   7 Civ. P. 16(b)(4) and 15(a)(2) of the Federal Rules of Civil Procedure (the “Motion”).

   8        This Motion was made following the conference of counsel pursuant to L.R. 7-
   9 3, which took place on March 20, 2019. See Declaration of Rebecca A. Peterson in

  10 Support of Plaintiffs’ Motion for Leave to File Their Third Amended Class Action

  11 Complaint Pursuant to Fed. R. Civ. P. 16(b)(4) and 15(a)(2) (“Declaration of Rebecca

  12 A. Peterson”).

  13        This Motion is based upon this Notice of Motion, Memorandum of Points and
  14 Authorities, the Declaration of Rebecca A. Peterson in support thereof, the previous

  15 record on file herein, and such further evidence and argument as may be presented to

  16 the Court at or before the hearing.

  17
       Dated: March 25, 2019                LOCKRIDGE GRINDAL NAUEN P.L.L.P.
  18                                        Robert K. Shelquist (pro hac vice)
                                            Rebecca A. Peterson (241858)
  19                                        Krista K. Freier (pro hac vice)
  20                                                  /s/ Rebecca Peterson
                                                    REBECCA A. PETERSON
  21
                                            100 Washington Avenue South, Suite 2200
  22                                        Minneapolis, MN 55401
                                            Telephone: (612) 339-6900
  23                                        Facsimile: (612) 339-0981
                                            E-mail: rkshelquist@locklaw.com
  24                                                rapeterson@locklaw.com
                                                    kkfreier@locklaw.com
  25

  26

  27

  28
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 3 of 22 Page ID #:1161




   1
                                               TABLE OF CONTENTS

   2 I.      INTRODUCTION ............................................................................................. - 1 -
   3 II. STATEMENT OF FACTS AND PROCEDURAL HISTORY ........................ - 5 -

   4 III.      ARGUMENT.................................................................................................. - 8 -
   5           A.       GOOD CAUSE PURSUANT TO RULE 16(b) EXISTS
                        FOR AMENDING THE SCHEDULING ORDER ............................. - 9 -
   6
               B.       THE COURT SHOULD GRANT PLAINTIFFS LEAVE TO
   7                    AMEND THE THIRD AMENDED COMPLAINT PURSUANT
                        TO RULE 15(a).................................................................................. - 10 -
   8
                        1.       The Allegations in the TAC Do Not
   9                             Prejudice Defendants ............................................................... - 11 -
  10                    2.       Granting Leave to File the TAC Will Not
                                 Cause Undue Delay ................................................................. - 13 -
  11
                        3.       Plaintiffs’ Motion to Amend Is Brought In
  12                             Good Faith, Is Not Futile, and Plaintiffs’
                                 Prior Amendments Are Irrelevant ........................................... - 14 -
  13
       IV.     CONCLUSION ............................................................................................ - 15 -
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                  i
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 4 of 22 Page ID #:1162




   1                                           TABLE OF AUTHORITIES
   2                                                                                                                Page(s)
   3 Cases

   4 ABM Indus., Inc. v. Zurich Am. Ins. Co.,
           237 F.R.D. 225 (N.D. Cal. 2006) ........................................................................... 13
   5
       AmerisourceBergen Corp. v. Dialysist W., Inc.,
   6     465 F.3d 946 (9th Cir. 2006) .................................................................................. 13
   7 Avedisian v. Mercedes-Benz, USA, LLC,
           No. CV 12-00936 DMG, 2014 WL 12705054
   8       (C.D. Cal. Mar. 25, 2014) ....................................................................................... 14
   9 Bowles v. Reade,
           198 F.3d 752 (9th Cir. 1999) ............................................................................ 11, 14
  10
       United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc.,
  11     637 F.3d 1047 (9th Cir. 2011) .................................................................................. 9
  12 DCD Programs, Ltd. v. Leighton,
           833 F.2d 183 (9th Cir. 1987) .................................................................................. 10
  13
       DeLodder v. Aerotek, Inc.,
  14     No. CV 08-6044-CAS(AGRX), 2009 WL 1684409
         (C.D. Cal. June 15, 2009) ....................................................................................... 12
  15
       Eminence Capital, LLC v. Aspeon, Inc.,
  16     316 F.3d 1048 (9th Cir. 2003) ................................................................................ 11
  17 C.F. ex rel. Farnan v. Capistrano Unified Sch. Dist.,
           654 F.3d 975 (9th Cir. 2011) .................................................................................... 9
  18
       Flores v. CVS Pharmacy, Inc.,
  19      No. 2:07-CV-5326-FMC-EX, 2009 WL 10676277
          (C.D. Cal. Feb. 19, 2009) ....................................................................................... 15
  20
       Foman v. Davis,
  21     371 U.S. 178 (1962).................................................................................. 8, 9, 10, 11
  22 Gomez v. J. Jacobo Farm Labor Contractor, Inc.,
           No. 1:15-cv-01489-AWI-BAM, 2018 WL 4027011
  23       (E.D. Cal. Aug. 21, 2018) ....................................................................................... 12
  24 Johnson v. Mammoth Recreations, Inc.,
           975 F.2d 604 (9th Cir. 1992) ................................................................................ 8, 9
  25
       Lockheed Martin Corp. v. Network Sols. Inc.,
  26      194 F.3d 980 (9th Cir. 1999) .................................................................................. 13
  27 McConnell v. Red Robin Int’l, Inc.,
           No. C11-3026 WHA, 2012 WL 1357616 (N.D. Cal. Apr.17, 2012) ..................... 12
  28
                                                                 ii
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 5 of 22 Page ID #:1163




       Miller v. Rykoff-Sexton, Inc.,
   1      845 F.2d 209 (9th Cir. 1988), implied overruling rec.
          by Ashcroft v. Iqbal, 556 U.S. 662 (2009) .............................................................. 15
   2
       Morongo Band of Mission Indians v. Rose,
   3     893 F.2d 1074 (9th Cir. 1990) .................................................................................. 8
   4 Owens v. Kaiser Foundation Health Plan, Inc.,
           244 F.3d 708 (9th Cir. 2001) ................................................................................ 4, 8
   5
       Qualcomm, Inc. v. Motorola, Inc.,
   6     989 F. Supp.1048 (S.D. Cal. 1997) ........................................................................ 10
   7 Talwar v. Creative Labs, Inc.,
           No. CV 05-3375 FMC (AJWx), 2007 WL 1723609
   8       (C.D. Cal. June 14, 2006) ....................................................................................... 11
   9 True Health Chiropractic Inc. v. McKesson Corp.,
           No. 13-CV-02219-JST, 2014 WL 2860318 (N.D. Cal. June 23, 2014) ................. 12
  10
       Statutes
  11
       California Civil Code §1750 et seq. .............................................................................. 5
  12
       California Business & Professions Code §17500 et seq. .............................................. 5
  13
       California Business & Professions Code §17200, et seq. ............................................. 5
  14
       Other Authorities
  15
       Fed. R. Civ. P. 30 .................................................................................................. passim
  16
       Fed. R. Civ. P. 15 .................................................................................................. passim
  17
       Fed. R. Civ. P. 16 .................................................................................................. passim
  18
       L.R. 7-3 ...................................................................................................................... 1, 8
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                       iii
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 6 of 22 Page ID #:1164




   1        Plaintiffs Jennifer Reitman (“Plaintiff Reitman”) and Carol Shoaff (“Plaintiff
   2 Shoaff”) (together, “Plaintiffs”), by and through their counsel of record, hereby

   3 respectfully submit this motion to pursuant to subsection 4 of Rule 16(b) of the

   4 Federal Rules of Civil Procedure (“Rule 16(b)”), to amend the Court’s Scheduling

   5 Order, and sub section 2 of Rule 15(a) of the Federal Rules of Civil Procedure (“Rule

   6 15(a)”), to file a Third Amended Complaint (“TAC”) to add additional factual

   7 allegations based on newly-discovered information and to add Erin Grant as a

   8 plaintiff. This motion is made following the conference of counsel pursuant to L.R.

   9 7-3 which took place throughout various dates, but most recently on March 20, 2019.

  10 I.     INTRODUCTION
  11        This is a consumer protection action brought by Plaintiffs on behalf of other
  12 similarly situated California residents who purchased dog food products (defined

  13 herein) sold by Champion Petfoods USA, Inc. and Champion Petfoods LP (together,

  14 “Defendants”) for household or business use (not for resale) based on misleading

  15 advertising, marketing, packaging, and labeling of those products.

  16        Plaintiffs sought Defendants’ consent to amend their Second Amended
  17 Complaint (“SAC”), and Defendants refused. Plaintiffs respectfully now move to file

  18 the TAC to add (1) factual allegations based on newly-discovered information (so as

  19 to conform the existing pleading to the evidence adduced by Plaintiffs), and (2) an

  20 additional plaintiff, Erin Grant, who purchased Orijen Regional Red, Acana Heritage

  21 Red Meat (foods that contained or were at risk of containing the toxin pentobarbital,

  22 a barbiturate used to euthanize animals, that were not purchased by Plaintiffs Reitman

  23 and Schoaff) and Acana Regionals Grasslands with Grass-fed Kentucky Lamb,

  24 Freshwater Trout and Game Bird; Acana Regionals Appalachian Ranch with Ranch-

  25 Raised Red Meats and Freshwater Catfish; Orijen Adult Dog Food; and Orijen Puppy

  26 Large Dry Dog Food.

  27        As the Court is aware, Plaintiffs’ current allegations arise from the presence of
  28
                                               -1-
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 7 of 22 Page ID #:1165




   1 heavy metals, BISPHENOL A (“BPA”), and (unspecified) toxins in Defendants’ dog

   2 foods1. Plaintiffs also challenge specific statements and misrepresentations by

   3 Defendants of quality, as well as Defendants’ failure to disclose harmful ingredients,

   4 including toxins, and to adequately select and monitor ingredient suppliers. Plaintiffs

   5 seek this amendment simply so they can conform the SAC to the evidence relating to

   6 those allegations. For example, Plaintiffs’ TAC specifically lists Defendants’ various

   7 misrepresentations: “Biologically AppropriateTM,” “Fresh Regional Ingredients,”

   8 “Delivered daily,” “Never Outsourced,” “Nourish as Nature Intended,” “Delivering

   9 Nutrients Naturally,” and “Made with Fresh and Natural Ingredients,” and conforms

  10 the SAC to the evidence by adding allegations such as:

  11                While Defendants claim to use fresh and regional ingredients, they
                     recently admitted moving from farmed fish to wild-caught fish which is
  12                 not regional and may have lower levels of mercury;
  13                While Defendants have represented that its DogStar® Kitchens meet the
                     European Union’s standards for pet food, they do not meet the standards
  14                 and have internally advised removal of that representation from the
                     labels;
  15

  16
       1
           These foods (herein referred to as the “Contaminated Dog Foods”) include Acana
  17 Regionals Appalachian Ranch with Ranch-Raised Red Meats & Freshwater Catfish;
       Acana Regionals Grasslands with Grass-Fed Kentucky Lamb, Freshwater Trout &
  18 Game Bird; Acana Regionals Meadowland with Free-Run Poultry, Freshwater Fish,
       and Nest-Laid Eggs; Acana Regionals Wild Atlantic with Wild New England Fish &
  19 Fresh Kentucky Greens; Orijen Original with Fresh Free-Run Chicken and Turkey,
       Wild-Caught Fish and Nest-Laid Eggs; Orijen Regional Red with Angus Beef, Wild
  20 Boar, Boer Goat, Romney Lamb, Yorkshire Pork & Wild Mackerel; Orijen Regional
       Red Angus Beef, Ranch Raised Lamb, Wild Boar, Pork, Bison Dry Dog Food; Orijen
  21 Six Fish with New England Mackerel, Herring, Flounder, Redfish, Monkfish and
       Silver Hake; Acana Singles Duck and Pear Formula Dry Dog Food; Acana Singles
  22 Lamb and Apple Formula Dry Dog Food; Acana Heritage Free-Run Poultry Formula
       Dry Dog Food; Acana Heritage Freshwater Fish Formula Dry Dog Food; Orijen
  23 Tundra Freeze Dried Venison, Elk, Bison, Quail, Steelhead Trout Wet Dog Food;
       Orijen Adult Dog Freeze Dried Chicken, Turkey, Wild Caught Fish, Eggs Wet Dog
  24 Food; Orijen Regional Red Freeze Dried Angus Beef, Ranch Raised Lamb, Wild
       Boar, Pork, Bison Wet Dog Food; Orijen Regional Red Angus Beef, Ranch Raised
  25 Lamb, Wild Boar, Pork, Bison Dry Dog Food; Orijen Six Fish Wild-Caught Regional
       Saltwater and Freshwater Fish Dry Dog Food; Orijen Tundra Goat, Venison, Mutton,
  26 Bison, Arctic Char, Rabbit Dry Dog Food; Orijen Grain Free Puppy Chicken, Turkey,
       Wild-Caught Fish, Eggs Dry Dog Food; Acana Singles Mackerel and Greens Formula
  27 Dry Dog Food; Acana Heritage Meats Formula Dry Dog Food; and Acana Singles
       Pork and Squash Formula Dry Dog Food. See ECF No. 99, ¶43.
  28
                                                -2-
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 8 of 22 Page ID #:1166




                While Defendants issued a “White Paper” in defense of the Clean Label
   1             Project’s heavy metal testing/findings, this White Paper was based on
                 positive heavy metal testing results retained by Defendants from at least
   2             2016 going forward. These testing results were never disclosed to
                 consumers although Defendants received numerous consumer inquiries
   3             regarding heavy metal testing and/or the presence of heavy metals in the
                 Contaminated Dog Foods and its ingredients over the years.
   4
                Defendants had knowledge that there was a risk that pentobarbital (a
   5             barbiturate used to euthanize dogs, cats, and horses), was in pet food
                 ingredients and/or that cross-contamination with ingredients that may
   6             include euthanized animals was possible, and in fact were aware that
                 Evangers, a competitor pet food company, recalled food containing
   7             pentobarbital in 2017.
   8            While Defendants touted the quality of its ingredients, its testing
                 procedures, and vetting of suppliers, Defendants do not actually test all
   9             of their ingredients or finished products for heavy metals, pentobarbital,
                 toxins, BPA, and/or unnatural or other ingredients that do not conform
  10             to the labels, packaging, advertisements, and statements.
  11            While Defendant touted the quality of its ingredient, its testing
                 procedures, and vetting of suppliers, Defendants knew MOPAC, a third
  12             party supplier, accepted dead animals, yet Defendants did not properly
                 audit yearly to ensure that Defendants’ suppliers who purchased from
  13             MOPAC would not be at risk of cross-contamination with the accepted
                 dead animals or ingredients containing pentobarbital. In fact, the one
  14             audit performed by Defendants noted that there was left over product on
                 the machines between runs, and yet Defendants failed to stop using
  15             MOPAC as a supplier.
  16            On May 8, 2018, Defendants were notified they were sold beef tallow
                 contaminated with pentobarbital by MOPAC. Three shipments of
  17             adulterated beef tallow were delivered by MOPAC and JBS
                 (Defendants’ supplier) to Defendants’ DogStar® Kitchens and used to
  18             manufacture thousands of pounds of Defendants’ Contaminated Dog
                 Foods.
  19
                Defendants did not report the incident to the FDA’s Reportable Food
  20             Registry, nor did it notify consumers, initiate a recall, or inform
                 customers that the included meals and tallow were manufactured by a
  21             company that accepts and utilized euthanized horses on its production
                 line. Instead, Defendants knowingly, recklessly, and/or negligently
  22             continued allowing the sale of Contaminated Dog Foods containing
                 pentobarbital.
  23
                Defendants’ own actions show that pentobarbital is a known risk. After
  24             the discovery of the contaminated beef tallow utilized by Defendants,
                 Defendants admitted to the FDA that their failure to obtain a written
  25             agreement requiring MOPAC to identify the source of the beef tallow
                 was an oversight that would be corrected. At or around the same time,
  26             MOPAC was instructed to inform the Pennsylvania Department of
                 Agriculture when the rendering facility stopped accepting dead horses
  27             for processing.
  28
                                             -3-
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 9 of 22 Page ID #:1167




                  While Defendants tout that they source their ingredients regionally, in
   1               reality, Defendants source ingredients both internationally (e.g. China,
                   New Zealand, India, France, Denmark, Ireland, Australia, and Canada)
   2               and across the United States (Idaho, Ohio, the Midwest, the West Coast,
                   and the Northeast).
   3
                  While Defendants market the Contaminated Dog Foods as “Biologically
   4               Appropriate,” using “Fresh Regional Ingredients” comprised of 100
                   percent meat, poultry, fish, and/or vegetables, both on the products’
   5               packaging and on Defendants’ website, Defendants actually use frozen
                   products (some of which have been stored for years) and store meals at
   6               their DogStar® Kitchens for several months prior to use.
   7              The risk of inclusion of pentobarbital in Defendants’ foods renders any
                   statement as to ingredients claimed to be “biologically appropriate” or
   8               providing natural or optimal nutrition or of premium quality as false.
   9              While Defendants have admitted all their formulations contain heavy
                   metals, they have failed to update the packaging to reflect this admission.
  10
                  While Defendants claim the Contaminated Dog Foods are “Never
  11               Outsourced,” Defendants in fact outsource the production of their meals.
                   Moreover, Defendants have failed to inspect or visit the ingredient
  12               suppliers of certain meals to ensure that the quality and source of the
                   ingredients match the representations made to consumers.
  13

  14 The TAC also requests specific injunctive relief (i) requiring full disclosure of all such

  15 substances and ingredients in Defendants’ marketing, advertising, and labeling; (ii)

  16 prohibiting the utilization of the term “Fresh Regional Ingredients” and also suppliers

  17 who are street renderers or rendering facilities that accept euthanized animals; (iii)

  18 requiring testing of all ingredients and final products for such substances; and (iv)

  19 restoring monies to the members of the proposed Class.2

  20         As explained below, good cause exists to grant this motion under Rule 16(b)(4)
  21 as well as the extremely liberal standards of Rule 15(a)(2). See Fed. R. Civ. P. 15(a)(2)

  22 (stating, “The court should freely give leave [to amend] when justice so requires.”);

  23 see also Owens v. Kaiser Foundation Health Plan, Inc., 244 F.3d 708, 712 (9th Cir.

  24 2001). The New Allegations would allow Plaintiffs to conform the operative

  25 pleadings to the evidence and provide specific factual details that will be relevant in

  26 upcoming briefing, including class certification and motions for summary judgment.

  27   2
      All of the new allegations in the TAC are referred to collectively as the “New
  28 Allegations.”
                                          -4-
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 10 of 22 Page ID
                                 #:1168



 1 This evidence is probative of Defendants’ liability. Further, Defendants cannot claim

 2 any unfair prejudice as a result of the proposed amendment because they have been

 3 on notice of this amendment and are defending against exact allegations in the cases

 4 filed in other jurisdictions (and the parties stipulated that all discovery is shared

 5 among all cases). Finally, the proposed amendment will result in a more

 6 comprehensive complaint based on additional factual background and allow the

 7 record to be set and clear for the upcoming dispositive motion practice and class

 8 certification. Accordingly, the Court should grant Plaintiffs’ motion.

 9 II.    STATEMENT OF FACTS AND PROCEDURAL HISTORY
10        Plaintiffs initially filed this action on March 1, 2018, asserting state law claims
11 on behalf of the class for: (1) California’s Consumer Legal Remedies Act, California

12 Civil Code §1750 et seq.; (2) California False Advertising Law, California Business

13 & Professions Code §17500 et seq.; (3) California Unfair Competition Law,

14 California Business & Professions Code §17200, et seq.; (4) breach of express

15 warranty; (5) breach of implied warranty of merchantability; (6) fraudulent

16 misrepresentation; (7) fraud by omission; (8) negligent misrepresentation; and (9)

17 unjust enrichment. Plaintiffs subsequently filed their first Amended Complaint

18 (“FAC”) on April 19, 2018. Plaintiffs allege that Defendants knowingly, recklessly,

19 and/or negligently misrepresent and fail to fully disclose the presence of heavy metals

20 and chemicals in their pet food sold under the brand names of ACANA and ORIJEN.

21 FAC, ¶¶1, 6. Specifically, Defendants’ misleadingly advertise, market, package, and

22 label the Contaminated Dog Foods as natural, superior quality, healthy, and safe for

23 consumption, without disclosing that the foods contained levels of arsenic, mercury,

24 lead, cadmium, and/or BPA, which are known to pose health risks to humans and

25 animals, including dogs. Id., ¶¶49, 54-63. As a result of Defendants’ omissions and

26 misrepresentations, reasonable consumers purchased the Contaminated Dog Foods at

27 a significant premium when in fact they would not have bought it at all if the true

28
                                             -5-
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 11 of 22 Page ID
                                 #:1169



 1 quality and nature were disclosed. Id., ¶49. Plaintiffs allege that they paid a premium

 2 for the Contaminated Dog Foods and the foods have no or de minimis value based on

 3 the presence of the alleged heavy metals, chemicals, and toxins. Id.

 4         Defendants moved to dismiss the FAC on May 24, 2018, see ECF No. 49, and
 5 on October 10, 2018, the Court granted the motion to dismiss in part, dismissing the

 6 claims of the nonresident plaintiffs only (the “October 10 Order”). See ECF. No. 98;

 7 see also ECF No. 97. In accordance with the Court’s October 10 Order, Plaintiffs filed

 8 their Second Amended Complaint (“SAC”) on October 16, 2018, which eliminated

 9 the named nonresident plaintiffs and limited their purported class to include “All

10 persons who are citizens of the State of California who, from July 1, 2013, to the

11 present, purchased the [pet foods] for household or business use, and not for resale.”

12 SAC, ¶82. As a result of Plaintiffs’ filing, Defendants filed a renewed motion to

13 dismiss on October 30, 2018, seeking to dismiss all claims in the SAC for failure to

14 state a plausible claim of relief. ECF No. 100. On February 6, 2019, this Court denied

15 the motion to dismiss. ECF No. 133.

16         Meanwhile, in their ongoing review of over two million pages of documents,
17 Plaintiffs discovered evidence that bolsters the allegations (already asserted against

18 Defendants) of misrepresentation of quality, failure to disclose harmful ingredients,

19 and failure to adequately select and monitor ingredient suppliers. Peterson Decl., ¶9.

20 Plaintiffs also discovered that beef fat in Defendants’ ACANA and ORIJEN pet food

21 formula tested positive for pentobarbital. 3 Id.

22
     3
23    Per the Food and Drug Administration’s website, “Pets that eat pet food containing
     pentobarbital can experience drowsiness, dizziness, excitement, loss of balance,
24   nausea, nystagmus . . . and inability to stand. Consuming high levels of pentobarbital
25   can cause coma and death.” See FDA Alerts Pet Owners About Potential Pentobarbital
     Contamination in Canned Dog Food Manufactured by The J.M. Smucker Company,
26   Including Certain Gravy Train, Kibbles ‘N Bits, Ol’ Roy, and Skippy Products, FDA
27   (Feb.          16,            2018),            https://www.fda.gov/animalveterinary/
     newsevents/ucm597135.htm.
28
                                             -6-
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 12 of 22 Page ID
                                 #:1170



 1        At the time Plaintiffs learned of the inclusion of pentobarbital in Defendants’
 2 pet food, Plaintiffs were in the process of filing separate actions in other jurisdictions

 3 per the Court’s October 10 Order. Plaintiffs gave notice to Defendants that they were

 4 including allegations relating to the inclusion of pentobarbital in these complaints,

 5 and Defendants agreed that the complaints need not be filed under seal. Peterson

 6 Decl., ¶11. Accordingly, Plaintiffs publicly filed complaints in Wisconsin and

 7 amended the complaints filed in other actions. See Weaver v. Champion Petfoods

 8 USA, Inc., No. 2:18-CV-01996 (E.D. Wis. Dec. 18, 2018), ECF No. 1; Zarinebaf v.

 9 Champion Petfoods USA, Inc., No. 1:18-CV-06951 (N.D. Ill. Nov. 12, 2018), ECF

10 No. 19; Jerding v. Champion Petfoods USA, Inc., No. 1:18-CV-02756-MEH (D.

11 Colo. Nov. 12, 2018), ECF No. 6; Rydman v. Champion Petfoods USA, Inc., No. 2:18-

12 CV-01578-RSM (W.D. Wash. Nov. 14, 2018), ECF No. 8; Song v. Champion

13 Petfoods USA, Inc., No. 0:18-CV-03205-PJS-KMM (D. Minn. Nov. 30, 2018), ECF

14 No. 9 (collectively, the “Related Actions”). Plaintiffs did not immediately amend the

15 SAC because they were awaiting the Court’s Order on the then-pending Motion to

16 Dismiss, and Ms. Grant had not yet retained Plaintiffs’ counsel. Peterson Decl., ¶¶10,

17 18.

18        The parties had previously agreed that discovery would be coordinated among
19 all of the matters and that the documents produced by Defendants and the depositions

20 taken by Plaintiffs would apply to all cases. Id., ¶13. At the time Plaintiffs discovered

21 evidence related to the New Allegations, the parties were in the process of preparing

22 for depositions that were to (and did) take place between November 27, 2018, and

23 December 7, 2018. Id., ¶14. In fact, the parties stipulated that witnesses designated

24 pursuant to Fed. R. Civ. P. 30(b)(6) would not be questioned on the pentobarbital

25 issue, but the topic could be discussed in their capacity as Fed. R. Civ. P. 30(b)(1)

26

27

28
                                              -7-
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 13 of 22 Page ID
                                 #:1171



 1 witnesses. Id., ¶15.4 The parties further stipulated that witnesses designated per Fed.

 2 R. Civ. P. 30(b)(6) on the pentobarbital topic would be deposed at a later date. Id.,

 3 ¶16. Currently, these Rule 30(b)(6) depositions are scheduled for April 3, 2019, and

 4 April 16, 2019. Id.

 5         Once the Court denied Defendants’ Motion to Dismiss the SAC (on February
 6 6, 2019), Plaintiffs (in accordance with L.R. 7-3), met and conferred with Defendants

 7 regarding the proposed modifications to the SAC and requested that Defendants

 8 stipulate to the amendment in this action. Id., ¶17. These meet and confers took place

 9 over various dates, but most recently on March 20, 2019. Id. Defendants have notified

10 Plaintiffs that they would not stipulate to the amendment despite the fact that these

11 same allegations are contained in pleadings in the Related Actions. Id.

12 III.    ARGUMENT
13         A party seeking leave to amend pleadings after the deadline specified in the
14 scheduling order must first satisfy Rule 16(b)’s “good cause” standard. Johnson v.

15 Mammoth Recreations, Inc., 975 F.2d 604, 608–09 (9th Cir. 1992). Rule 16(b)(4)

16 states that a “schedule may be modified only for good cause and with the judge’s

17 consent.” If good cause exists, the party must next satisfy Rule 15(a). Johnson, 975

18 F.2d at 608. Federal Rule of Civil Procedure 15(a) provides that leave to amend shall

19 be freely “given when justice so requires.” Fed. R. Civ. P. 15(a). In Foman v. Davis,

20 the United States Supreme Court made clear that this mandate is to be heeded. 371

21 U.S. 178, 182 (1962). The U.S. Court of Appeals for the Ninth Circuit (“Ninth

22 Circuit”) has held that this policy is “to be applied with extreme liberality.” Owens,

23 244 F.3d at 712 (quoting Morongo Band of Mission Indians v. Rose, 893 F.2d 1074,

24 1079 (9th Cir. 1990)). The Court in Foman stated that a plaintiff’s claim should be

25 tested on the merits instead of technicalities, and therefore, a plaintiff should be

26

27   4
      And, in fact, several witnesses did testify regarding the pentobarbital issue in that
     capacity. Id.
28
                                             -8-
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 14 of 22 Page ID
                                 #:1172



 1 granted leave to amend absent deficient conduct by the plaintiff. Foman, 371 U.S. at

 2 182. Leave should only be denied where the amendment of the complaint would cause

 3 the opposing party (1) undue prejudice, (2) is sought in bad faith, (3) constitutes an

 4 exercise in futility, or (4) creates undue delay. United States ex rel. Cafasso v. Gen.

 5 Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011).

 6         A.    GOOD CAUSE PURSUANT TO RULE 16(b) EXISTS FOR
                 AMENDING THE SCHEDULING ORDER
 7

 8         Plaintiffs seek to amend the complaint to bolster the allegations (already
 9 asserted against Defendants) of misrepresentation of quality, failure to disclose

10 harmful ingredients, and failure to adequately select and monitor ingredient suppliers

11 and to add a new plaintiff who has standing to pursue these claims5. Plaintiffs

12 respectfully submit that there is good cause for amendment of the Court’s scheduling

13 order. Rule 16(b)’s good cause standard focuses primarily on the diligence of the

14 moving party, and that party’s reasons for seeking modification. See Johnson, 975

15 F.2d at 609; C.F. ex rel. Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 984

16 (9th Cir. 2011). Per the Court’s Order Setting the Scheduling Conference, any motion

17 to amend the pleading was due on or before October 14, 2018, for hearing by

18 November 13, 2018 (within 90 days of the Scheduling Order). ECF No. 85 at 2.

19 Plaintiffs brought this motion as expeditiously as possible based on the progression

20 of the proceedings, the ongoing examination of over two million pages of discovery

21 documents, and after having taken 16 depositions between November 26, 2108 and

22 December 7, 2108, and having been retained by Ms. Grant on March 6, 2019. See

23 Peterson Decl., ¶8.

24         Further, all documentation and information related to the evidence relevant to
25 the new allegations contained in the TAC, including those related to pentobarbital,

26

27   5
      Ms. Grant purchased foods containing or at risk of containing pentobarbital during
     the relevant time period.
28
                                            -9-
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 15 of 22 Page ID
                                 #:1173



 1 were uniquely in Defendants’ possession until it was recently turned over in

 2 discovery. Finally, as stated above, immediately after Plaintiffs learned of the New

 3 Allegations, Plaintiffs made Defendants aware of their intention to file (and did file)

 4 pleadings in the Related Actions containing the New Allegations. Id., ¶¶11-12.

 5 Plaintiffs continue to move expeditiously given discovery on some of these issues is

 6 ongoing (in fact, Rule 30(b)(6) depositions related to pentobarbital are taking place

 7 on April 3, 2019, and April 16, 2019). Id., ¶16.

 8        As such, Plaintiffs respectfully submit that there is good cause to modify the
 9 scheduling order to allow the instant amendment and have not unduly delayed the

10 instant motion to amend. See DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187

11 (9th Cir. 1987) (finding no bad faith and affirming grant of leave to amend where

12 plaintiff sought to develop evidence of wrongful conduct before asserting claims);

13 Qualcomm, Inc. v. Motorola, Inc., 989 F. Supp.1048, 1050 (S.D. Cal. 1997) (finding

14 no undue delay where the plaintiff’s ongoing investigation and discovery had revealed

15 sufficient information upon which to base new claims for relief). Therefore, the court

16 should amend the scheduling order to permit Plaintiffs to file their TAC.

17        B.     THE COURT SHOULD GRANT PLAINTIFFS LEAVE TO
                 AMEND THE THIRD AMENDED COMPLAINT PURSUANT TO
18               RULE 15(a)
19        Rule 15(a) governs amendments to pleadings. The rule encourages courts to
20 “freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). In

21 Foman, the Supreme Court explained that Rule 15’s objective is to give a plaintiff

22 “an opportunity to test his claim on the merits.” 371 U.S. at 182. When deciding

23 whether to grant leave to amend, a court must consider: (1) whether the amendment

24 was filed with undue delay; (2) whether the movant has requested the amendment in

25 bad faith or as a dilatory tactic; (3) whether movant was allowed to make previous

26 amendments which failed to correct deficiencies of the complaint; (4) whether the

27 amendment will unduly prejudice the opposing party and; (5) whether the amendment

28
                                            - 10 -
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 16 of 22 Page ID
                                 #:1174



 1 is futile. See Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.

 2 2003) (citing Foman, 371 U.S. at 182).

 3               1.    The Allegations in the TAC Do Not Prejudice Defendants
 4        The allegations added to the TAC do not prejudice Defendants. Of the five
 5 Foman factors, prejudice is the most important factor and is given the most weight.

 6 Eminence Capital, 316 F.3d at 1052. Therefore, “[a]bsent prejudice, or a strong

 7 showing of any of the remaining Foman factors, there exists a presumption under

 8 Rule 15(a) in favor of granting leave to amend.” Id.; see also Talwar v. Creative Labs,

 9 Inc., No. CV 05-3375 FMC (AJWx), 2007 WL 1723609 (C.D. Cal. June 14, 2006)

10 (finding the plaintiffs should be granted leave to amend because additional discovery

11 would not unduly prejudice the defendant and the defendant did not make a strong

12 enough showing of bad faith on the part of the plaintiffs or that the plaintiffs’

13 requested leave to amend was a dilatory tactic, despite the suspect timing of the

14 filing). Defendants bear the burden of establishing that prejudice will result from

15 Plaintiffs’ amendment. See Eminence Capital, 316 F.3d at 1052.

16        The Ninth Circuit has also held that satisfaction of one of the five Foman
17 factors alone is insufficient to justify the denial of a request for leave to amend. See

18 Bowles v. Reade, 198 F.3d 752, 758 (9th Cir. 1999) (finding that undue delay alone

19 “is insufficient to justify denying a motion to amend” and reversing “denial of a

20 motion for leave to amend where the district court did not provide a contemporaneous

21 specific finding of prejudice to the opposing party, bad faith by the moving party, or

22 futility of the amendment”).

23        Here, Plaintiffs’ amendment will not prejudice Defendants at all. First, as stated
24 above, Defendants have been on notice of the proposed amendment and discovery

25 related to same is ongoing. Expert discovery is scheduled to close on May 31, 2019,

26 and the class certification hearing (indisputably the most pivotal motion practice in a

27 class action) is scheduled for August 5, 2019. ECF No. 85. Further, the trial is not

28
                                            - 11 -
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 17 of 22 Page ID
                                 #:1175



 1 scheduled until October 29, 2019. Id. Finally, the proposed new plaintiff, Ms. Grant,

 2 retained Plaintiffs’ counsel to represent her on March 6, 2019, and has made herself

 3 available for deposition. Peterson Decl., ¶18. The underlying claims at issue will not

 4 change as a result of adding Ms. Grant as she does not seek to add new causes of

 5 action. As such, Defendants will suffer no recognized prejudice by the proposed

 6 amendment. See, e.g., Gomez v. J. Jacobo Farm Labor Contractor, Inc., No. 1:15-cv-

 7 01489-AWI-BAM, 2018 WL 4027011, at *4 (E.D. Cal. Aug. 21, 2018) (no prejudice

 8 where new plaintiff ”does not seek to assert any claims beyond those that are included

 9 in the original complaint” and defendant’s “opposition to the motion for class

10 certification is not due for another nine weeks.”); McConnell v. Red Robin Int’l, Inc.,

11 No. C11-3026 WHA, 2012 WL 1357616, at *2 (N.D. Cal. Apr.17, 2012) (“This Court

12 is not convinced that the addition of one named class plaintiff, four months before

13 non-expert discovery ends, six months before the deadline for dispositive motions

14 occurs, and nine months before trial is set to begin, will result in the sort of

15 undue prejudice defendant contends is likely to occur.”); True Health Chiropractic

16 Inc. v. McKesson Corp., No. 13-CV-02219-JST, 2014 WL 2860318, at *3 (N.D. Cal.

17 June 23, 2014) (finding no prejudice where the new plaintiff was already a class

18 member as is true here).

19        Moreover, in determining whether plaintiff’s proposed amendments to the
20 complaint satisfy Rule 15(a), the “principal inquiry is whether adequate notice of the

21 matters raised in the amended pleading has been given to the opposing party ‘by the

22 general fact situation alleged in the original pleading.’” DeLodder v. Aerotek, Inc.,

23 No. CV 08-6044-CAS(AGRX), 2009 WL 1684409, at *5 (C.D. Cal. June 15, 2009)

24 (citation omitted). Here, the “general fact situation” involves the misleading labeling,

25 packaging, and marketing of Defendants’ pet food products as safe and natural

26 without disclosing various harmful ingredients and adequately selecting and

27 monitoring ingredients sources and suppliers. The New Allegations simply bolster

28
                                            - 12 -
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 18 of 22 Page ID
                                 #:1176



 1 existing allegations in the SAC, and Defendants have been made aware by Plaintiffs’

 2 two previous complaints of the general fact situation of undisclosed ingredients,

 3 chemicals, and toxins. Pentobarbital is simply an additional “toxin” and thus, that

 4 allegation (and other New Allegations) all go to the general fact situation of the SAC.

 5 Therefore, Defendants have been given adequate notice. See ABM Indus., Inc. v.

 6 Zurich Am. Ins. Co., 237 F.R.D. 225, 227 (N.D. Cal. 2006) (holding that defendants

 7 were not prejudiced by amendment because litigation was at an early stage, and

 8 defendants were not surprised by the new factual allegations). Thus, Defendants

 9 cannot seriously argue undue prejudice here.

10               2.    Granting Leave to File the TAC Will Not Cause Undue Delay
11        Plaintiffs are promptly seeking to amend the complaint after discovering
12 additional facts to support their claims. Permitting amendment will not cause any

13 delay to this case. The facts here do not come close to those where the Ninth Circuit

14 has found that a long delay justified denying a motion for leave to amend. See e.g.

15 AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 953 (9th Cir. 2006)

16 (concluding that the district court did not abuse its discretion when denying the motion

17 for leave to amend because fifteen months had passed between discovery of a fact and

18 a motion for leave to amend, and plaintiff asserted a “drastically” new theory of

19 liability); Lockheed Martin Corp. v. Network Sols. Inc., 194 F.3d 980, 986 (9th Cir.

20 1999) (affirming lower court’s denial of a motion for leave to amend because it was

21 filed several months after the deadline with no reason given for the delay). In the

22 present matter, while five months have passed since the deadline for amending

23 pleadings, during those five months, Plaintiffs have taken 16 depositions, continue to

24 review documents among the two million pages produced by Defendants, learned of

25 the test results showing the presence of pentobarbital in Defendants’ pet food,

26 communicated their intention to amend all the complaints filed in all jurisdictions,

27 scheduled Fed. R. Civ. P. 30(b)(6) depositions on the pentobarbital issue for April 3,

28
                                            - 13 -
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 19 of 22 Page ID
                                 #:1177



 1 2019, and April 16, 2019, and were retained by Ms. Grant. Further, Plaintiffs

 2 rightfully waited to file the instant motion until the Court had an opportunity to rule

 3 on the Defendants’ Motion to Dismiss (February 6, 2019).

 4         Therefore, the undue delay factor militates in Plaintiffs’ favor.6 See Avedisian
 5 v. Mercedes-Benz, USA, LLC, No. CV 12-00936 DMG (CWx), 2014 WL 12705054,

 6 at *3 (C.D. Cal. Mar. 25, 2014) (finding no undue delay despite the nearly four-month

 7 delay in filing the motion for leave to amend after the deadline passed because the

 8 litigation was still in the discovery stage and the deadlines for non-expert discovery

 9 and trial deadlines were months away).

10                3.     Plaintiffs’ Motion to Amend Is Brought In Good Faith, Is Not
                         Futile, and Plaintiffs’ Prior Amendments Are Irrelevant
11
                  Plaintiffs’ motion for leave to file the TAC is brought in good faith. The
12
     addition of factual allegations based on newly-discovered information that conform
13
     to the evidence in this case will result in a more comprehensive complaint and allow
14
     the record to be set and clear for the upcoming dispositive motion practice and class
15
     certification. As discussed above, Plaintiffs seek to amend the complaint to bolster
16
     allegations of the misleading advertisement, marketing, packaging, and labeling of
17
     Defendants’ pet food products, including the risk of the specific toxin pentobarbital.
18
     As stated, Defendants were on notice and Plaintiffs moved expeditiously. Therefore,
19
     there is no basis for asserting that Plaintiffs’ request for leave to amend is made in
20
     bad faith or for dilatory reasons.
21
           Moreover, there is no reason to believe that Plaintiffs’ amendment to conform
22
     to the proof obtained in discovery would be futile. “[A]s the Ninth Circuit has
23
     explained, ‘a proposed amendment is futile only if no set of facts can be proved under
24
     the amendment to the pleadings that would constitute a valid and sufficient claim or
25

26   6
    Since “[u]ndue delay by itself ... is insufficient to justify denying a motion to
   amend,” and Plaintiffs offer a reasonable explanation as why they are filing the instant
27 motion at this time, Defendants cannot show that the motion should be denied. See
   Bowles, 198 F.3d at 758.
28
                                             - 14 -
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 20 of 22 Page ID
                                 #:1178



 1 defense.”‘ Flores v. CVS Pharmacy, Inc., No. 2:07-CV-5326-FMC-EX, 2009 WL

 2 10676277, at *2 (C.D. Cal. Feb. 19, 2009) (quoting Miller v. Rykoff-Sexton, Inc., 845

 3 F.2d 209, 214 (9th Cir. 1988), implied overruling rec. by Ashcroft v. Iqbal, 556 U.S.

 4 662 (2009)). The testing results that revealed the presence of pentobarbital, a

 5 substance for which there is no safe or acceptable level (even according to

 6 Defendants), alone negates such a possibility.

 7        Finally, as set forth above, the TAC merely proposes adding facts that will
 8 further support claims that have already survived Defendants’ motion to dismiss.

 9 Thus, Plaintiffs’ prior amendment is irrelevant given that Plaintiffs are not trying to

10 cure any deficiencies in the SAC through the filing of the TAC but rather reinforce

11 existing claims that have already survived. Accordingly, the Court should grant

12 Plaintiffs’ motion.

13 IV.    CONCLUSION
14        For the reasons set forth above, it is respectfully submitted that Plaintiffs’
15 motion for leave to file and serve a TAC should be granted.

16   Dated: March 25, 2019                 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                           ROBERT K. SHELQUIST (pro hac vice)
17                                         REBECCA A. PETERSON (241858)
                                           KRISTA K. FREIER (pro hac vice)
18
                                                       s/Rebecca A. Peterson
19                                                   REBECCA A. PETERSON
20                                         100 Washington Avenue South, Suite 2200
                                           Minneapolis, MN 55401
21                                         Telephone: (612) 339-6900
                                           Facsimile: (612) 339-0981
22                                         E-mail: rkshelquist@locklaw.com
                                                   rapeterson@locklaw.com
23                                                 kkfreier@locklaw.com
24

25

26

27

28
                                            - 15 -
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 21 of 22 Page ID
                                 #:1179



 1                                   ROBBINS ARROYO LLP
                                     KEVIN A. SEELY (199982)
 2                                   STEVEN M. MCKANY (271405)
                                     5040 Shoreham Place
 3                                   San Diego, CA 92122
                                     Telephone: (619) 525-3990
 4                                   Facsimile: (619) 525-3991
                                     E-mail: kseely@robbinsarroyo.com
 5                                           smckany@robbinsarroyo.com
 6                                   GUSTAFSON GLUEK, PLLC
                                     DANIEL E. GUSTAFSON (pro hac vice)
 7                                   KARLA M. GLUEK
                                     RAINA C. BORRELLI (pro hac vice)
 8                                   Canadian Pacific Plaza
                                     120 South 6th Street, Suite 2600
 9                                   Minneapolis, MN 55402
                                     Telephone: (612) 333-8844
10                                   Facsimile: (612) 339-6622
                                     E-mail: dgustafson@gustafsongluek.com
11                                           kgluek@gustafsongluek.com
                                             rborrelli@gustafsongluek.com
12

13                                   CUNEO GILBERT & LADUCA, LLP
                                     CHARLES J. LADUCA (pro hac vice)
14                                   KATHERINE VAN DYCK (pro hac vice)
                                     BRENDAN S. THOMPSON (pro hac vice)
15                                   4725 Wisconsin Ave, NW, Suite 200
                                     Washington, DC 20016
16                                   Telephone: 202-789-3960
                                     Facsimile: 202-789-1813
17                                   E-mail: kvandyck@cuneolaw.com
                                             charlesl@cuneolaw.com
18                                           brendant@cuneolaw.com
19                                   LITE DEPALMA GREENBERG, LLC
                                     JOSEPH J. DEPALMA (pro hac vice)
20                                   SUSANA CRUZ HODGE (pro hac vice)
                                     570 Broad Street, Suite 1201
21                                   Newark, NJ 07102
                                     Telephone: (973) 623-3000
22                                   E-mail: jdepalma@litedepalma.com
                                            scruzhodge@litedepalma.com
23
                                     LITE DEPALMA GREENBERG, LLC
24                                   STEVEN J. GREENFOGEL (pro hac vice)
                                     1835 Market Street, Suite 2700
25                                   Philadelphia, PA 19103
                                     Telephone: (267) 519-8306
26                                   Facsimile: (973) 623-0858
                                     E-mail : sgreenfogel@litedepalma.com
27

28
                                      - 16 -
Case 2:18-cv-01736-DOC-JPR Document 135 Filed 03/25/19 Page 22 of 22 Page ID
                                 #:1180



 1                                   ANDREWS DEVALERIO LLP
                                     Daryl D. Andrews (pro hac vice)
 2                                   265 Franklin St., Suite 1702
                                     Boston, MA 02110
 3                                   Telephone: (617) 936-2796
                                     E-mail: daryl@andrewsdevalerio.com
 4

 5                                   POMERANTZ LLP
                                     Samuel J. Adams (pro hac vice)
 6                                   Gustavo F. Bruckner Adams (pro hac vice)
                                     600 Third Avenue, 20th Floor
 7                                   New York, NY 10016
                                     Telephone: (212) 661-1100
 8                                   Facsimile: (917) 463-1044
                                     E-mail: sjadams@pomlaw.com
 9                                           gfbruckner@pomlaw.com
10                                   STEPHENS & STEPHENS LLP
                                     Conrad B. Stephens
11                                   505 South McClelland Street
                                     Santa Maria, CA 93454
12                                   Telephone: (805) 922-1951
                                     Facsimile: (805) 922-8013
13                                   E-mail: conrad@stephensfirm.com
14                                   Attorneys for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      - 17 -
